Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 13: It is unclear if the step requires there to already be a photo cell that is coupled to the transformer, that is then replaced by the control device; replacing a photo cell that is already coupled to the transformer with another photo cell; or, something else.
Examiner understands the claim that a photo cell is couplable to the light fixtures, control device, or transformer.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160150612 Beausoleil et al. ("Beausoleil").
Beausoleil teaches (Figs. 12-26; abstract; claim 1; ¶¶24-25, 141-149, 177-181)
Re 1: 
a low voltage landscape transformer 212 ;
one or more low voltage landscape light fixtures electrically coupled to a low voltage power line extending from the transformer (Fig. 14: shows one embodiment of light fixtures 20A-20Q coupled via a low voltage power line); and 
a control device 220 operably coupled to the transformer, the control device including a motion detection sensor 214 which, when activated, causes the control device to send a signal to the transformer to power and illuminate the one or more landscape light fixtures (Fig. 14; ¶147).

Re 2: wherein the control device includes a selectable timer 464 for actuating the transformer to power the landscape light fixtures during or for a selected period of time (¶178).

Re 3: wherein the control device includes a photocell for actuating the transformer when ambient light falls below a predetermined level.

Re 8: providing one or more low voltage landscape light fixtures 20A-20Q electrically coupled to a low voltage landscape transformer 212 via a low voltage power line extending from the transformer; coupling a control device 220 having a motion detection sensor to the transformer; and activating the transformer to provide power to and illuminate the landscape light fixtures when the sensor detects motion.

Re 9: including the step of providing power to the landscape light fixtures for a predetermined period of time (there is a timer as identified above as well as motion sensors that activate lights for a specified amount of time).

Re 10: including the step of the control device activating the transformer when a photocell of the control device detects ambient light falling below a predetermined level (¶182-183, 217).

Re 12: including the step of mounting the control device near an area to be monitored for passersby (¶24-25).

Re 13: including the step of replacing a photo cell coupled to the transformer with the control device (Figs. 12-26; abstract; claim 1; ¶¶24-25, 141-149, 177-181).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil in view of Bondy et al. (“Bondy”).
Re 4 and 11: Beausoleil does not explicitly teach:
Claim 4: wherein the control device is electrically coupled to the low voltage power line for electrically charging a rechargeable battery of the control device.
Claim 11: including the step of recharging a battery of the control device using low voltage electricity from the transformer.

Bondy teaches (¶667):
Claim 4: wherein the control device is electrically coupled to the low voltage power line for electrically charging a rechargeable battery of the control device.
Claim 11: including the step of recharging a battery of the control device using low voltage electricity from the transformer.

By including a rechargeable battery it permits the device to operate even when the power line cannot supply power; this could be due to storms or general electrical failure. In short, a rechargeable battery provides a backup power source to ensure operation even during catastrophic circumstances.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Beausoleil with Bondy’s teachings in order to provide a backup power source thereby making the device more resilient to power interruptions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil in view of Sadwick US 2019/0320515 (“Sadwick”).
Re 5: Beausoleil does not explicitly teach wherein the motion detection sensor comprises a passive, infrared motion sensor.
However, Beausoleil does teach the use of motion sensors in order to selectively activate lights. (¶¶24-25)

Sadwick teaches wherein the motion detection sensor comprises a passive, infrared motion sensor (¶¶87-88).
Passive, infrared motion sensors are known for their suitability in detecting motion and triggering events based on those motions, as evinced by Sadwick. Also, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the inclusion of passive, infrared sensors based on its suitability for detecting motion is known in the art, as shown by Sadwick. As such, it is an obvious modification over the prior art. See id.
Lastly, passive infrared sensors do not project infrared light thus they consume less power over active sensors.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Beausoleil with Sadwick’s teachings in order to provide a known type of sensor for detecting motion, especially one that consumes less power than active IR sensors.
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil.
Re 6-7: Beausoleil does not teach within the same embodiment:
Claim 6: including a stake extending from the control device for selectively positioning the control device in the ground.
Claim 7: wherein the control device includes apertures for mounting the control device on a wall or other generally vertical surface.

In another embodiment, Beausoleil teaches (Figs. 31-32):
Claim 6: including a stake 575 extending from the control device for selectively positioning the control device in the ground.
Claim 7: wherein the control device includes apertures for mounting the control device on a wall or other generally vertical surface (Fig. 32: see junction box 629, which is a control device, have an aperture for mounting to vertical surface 626.

Using a stake and/or apertures allows for the control device, which can be integrated into a junction box, to another surface to ensure it stays-in-place. As such, the control device is mechanically secured against external forces, ensuring it does not get displaced.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Beausoleil with Beausoleil’s teachings in order to mechanically secure the control device to ensure it is not easily displaced.

Conclusion
Prior art considered relevant but not specifically relied upon: Barnhart US 2016/0320050 teaching a portable golf stake that has a photocell and rechargeable battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875